

116 HR 3515 IH: Wage Increase Fairness Act
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3515IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. Peters (for himself, Mr. Rodney Davis of Illinois, and Mr. Johnson of South Dakota) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to prohibit States and municipalities from adopting
			 certain laws and ordinances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wage Increase Fairness Act. 2.Amendment to the Fair Labor Standards Act 1938Section 6 of the Fair Labor Standards Act (29 U.S.C. 206) is amended by adding at the end the following:
			
 (h)Nothing in this subsection shall limit the amount of a minimum wage set pursuant to this section, or of a minimum wage set by a State or municipality pursuant to section 18 of this Act, provided that: notwithstanding section 18 or any other provision of law, no State or municipality shall adopt any law or ordinance which has the purpose or effect of establishing a minimum wage which distinguishes, classifies, or establishes any requirement on an employer based on its status as excluded from the definition of “enterprise” pursuant to the second sentence of section 3(r)(1)..
		